UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54014 VistaGen Therapeutics, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5093315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 384 Oyster Point Boulevard, No. 8 South San Francisco, CA 94080 (Address of principal executive offices including zip code) (650) 244-9997 (Registrant’s telephone number, including area code) Excaliber Enterprises, Ltd. (Former name, former address, or formal fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 22, 2011, 15,241,904 shares of the registrant’s common stock, $0.001 par value, were issued and outstanding. Table of Contents VistaGen Therapeutics, Inc. Quarterly Report on Form 10-Q for the Quarter Ended June 30, 2011 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets at June 30, 2011 and March31, 2011 1 CondensedConsolidated Statements of Operations for the three months ended June 30, 2011 and 2010 2 CondensedConsolidated Statements of Cash Flows for the three months ended June 30, 2011 and 2010 3 Notes to the Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item6. Exhibits 21 SIGNATURES 22 EXHIBIT INDEX 23 -i- Table of Contents Table of Contents PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, March31, (Unaudited) (Note 2) ASSETS Current assets: Cash $ $ Unbilled contract payments receivable Prepaid expenses Total current assets Property and equipment, net Security deposits and other assets Total assets $ $ LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Notes payable and accrued interest Notes payable and accrued interest to related parties Put option and note term extension option liabilities - Capital lease obligations Non-interest bearing promissory notes, net, including$525,000 to related parties - Deferred revenues Convertible promissory notes, including $947,368 to related parties at March 31, 2011- current portion Accrued interest on convertible promissory notes Total current liabilities Non-current liabilities: Notes payable and accrued interest Notes payable and accrued interest to related parties Convertible promissory notes, net of current portion - Accrued interest on convertible promissory notes - Accrued officers’ compensation Capital lease obligations Accounts payable - Warrant liability - Total non-current liabilities Total liabilities Commitments and contingencies Preferred stock, no par value;no shares authorized at June 30, 2011; 20,000,000 shares authorized at March 31, 2011;no shares issued and outstanding at June 30, 2011; 2,884,655 shares issued and outstanding at March 31, 2011 - Stockholders’ deficit: Common stock, $0.001 par value; 400,000,000 shares authorized; 15,241,904 and 5,241,110 shares outstanding at June 30, 2011and March 31, 2011, respectively Additional paid-in capital Notes receivable from sale of common stock to others at June 30, 2011 and torelated parties upon exercise of options and warrants at March, 31, 2011 ) ) Deficit accumulated during development stage ) ) Total stockholders’ deficit ) ) Total liabilities, preferred stock and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. -1- Table of Contents VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Period From May26, 1998 (Inception) Through June 30, Three Months Ended June 30, Revenues: Grant revenue $ $ $ Collaboration revenue - - Other - - Total revenues Operating expenses: Research and development Acquired in-process research and development - - General and administrative Total operating expenses Loss from operations ) ) ) Other expenses, net: Interest expense, net ) ) ) Change in put and note extension option and warrant liabilities ) Other income - - Loss before income taxes ) ) ) Income taxes ) ) - Net loss $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Weighted average shares used incomputing basic and diluted net loss per common share See accompanying notes to condensed consolidated financial statements. -2- Table of Contents VISTAGEN THERAPEUTICS, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Period From May26, 1998 (Inception) Through June 30, Three Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Acquired in-process research and development - - Amortization of imputed discount on non-interest bearing notes - - Amortization of discounts on 7%, 7.5% and 10% notes Amortization of discounts on Platinum Notes Amortization of discounts on August 2010 Short-Term Notes - Change in put and note term extension option and warrant liabilities ) ) Stock-based compensation Fair value of SeriesC preferred stock, common stock, and warrants granted for services - Consulting services by related parties settled by issuing promissory notes - - Gain on sale of assets ) - - Changes in operating assets and liabilities: Unbilled contract payments receivable ) ) ) Prepaid expenses and other current assets ) ) ) Security deposits and other assets ) - Accounts payable and accrued expenses Deferred revenues ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of equipment, net ) - ) Net cash used in investing activities ) - ) Cash flows from financing activities: Net proceeds from issuance of common stock and warrants, including units - Net proceeds from issuance of preferred stock and warrants - - Proceeds from issuance of notes under line of credit - - Proceeds from issuance of 7%note payable to Founding stockholder - - Net proceeds from issuance of 7% convertible notes - - Net proceeds from issuance of 10% convertible notes and warrants - - Net proceeds from issuance of Platinum Notes and warrants - - Net proceeds from issuance of 2008/2010 Notes and warrants - Net proceeds from issuance of 2006/2007 Notes and warrants - - Proceeds from issuance of 7%notes payable - - Net proceeds from issuance of August 2010 Short-Term Notes and warrants - - Repayment of capital lease obligations ) ) ) Repayment of notes ) ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period - Cash at end of period $ $ $ See accompanying notes to condensed consolidated financial statements. -3- Table of Contents VISTAGEN THERAPEUTICS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.History and Organization Excaliber Enterprises, Ltd. (“Excaliber”) was organized as a Nevada corporation on October 6, 2005. On May 11, 2011, Excaliber acquired all outstanding shares of common stock of VistaGen Therapeutics, Inc. (“VistaGen” or the “Company”), for 6,836,452 shares of Excaliber common stock (“Merger”), and assumed VistaGen’s pre-Merger obligations to contingently issue shares of common stock in accordance with stock option agreements, warrant agreements, and a convertible promissory note.As part of the Merger, Excaliber repurchased 5,064,207 shares of its common stock from two stockholders for a nominal amount, leaving 784,500 shares of common stock outstanding at the date of the Merger.The 6,836,452 shares of Excaliber common stock issued to VistaGen stockholders in connection with the Merger represented approximately 90% of the outstanding shares of Excaliber’s common stock after the Merger.As a result of the Merger, the business of VistaGen became the business of Excaliber. After the Merger: · Shawn K. Singh. J.D., Jon S. Saxe, H. Ralph Snodgrass, Ph.D., Gregory A. Bonfiglio, J.D., and Brian J. Underdown, Ph.D. were appointed as directors of Excaliber, · Stephanie Y. Jones and Matthew L. Jones resigned as officers and directors of Excaliber, · The following persons were appointed as officers of Excaliber: · Shawn K. Singh, J.D., Chief Executive Officer; · H. Ralph Snodgrass, Ph.D., President and Chief Scientific Officer; and · A. Franklin Rice, MBA, Chief Financial Officer and Secretary; · Excaliber’s directors approved a two-for-one (2:1) forward stock split of Excaliber’s common stock; · Excaliber’s directors approved an increase in the shares of common stock that Excaliber is authorized to issue from 200 million to 400 million shares; · Excaliber changed its name to “VistaGen Therapeutics, Inc.”; and · Excaliber adopted VistaGen's fiscal year-end of March 31, with VistaGen as the accounting acquirer in connection with the Merger. VistaGen, as the accounting acquirer in the Merger, recorded the Merger as the issuance of stock for the net monetary assets of Excaliber, accompanied by a recapitalization.This accounting for the transaction was identical to that resulting from a reverse acquisition, except that no goodwill or other intangible assets were recorded. VistaGen was incorporated in California on May 26, 1998 (inception date). The financial statements in this report represent the activity of VistaGen (the California corporation) from May 26, 1998, and the consolidated activity of VistaGen (the California corporation) and Excaliber from May 11, 2011 (the date of the Merger). The consolidated financial statements also include the accounts of VistaGen’s wholly-owned subsidiaries, Artemis Neuroscience, Inc. (“Artemis”), a Maryland corporation, and VistaStem Canada, Inc., an Ontario corporation. Description of VistaGen’s Business VistaGen is a biotechnology company focused on using proprietary pluripotent stem cell technology for drug rescue and cell therapy. The Company’s stem cell technology platform, Human Clinical Trials in a Test TubeTM, is based on directed differentiation (development) of stem cells into multiple types of mature cells.With mature heart cells produced from stem cells, the Company has developed CardioSafe3DTM, a 3D bioassay (screening) system.The Company believes CardioSafe 3DTM is capable of predicting the cardiac effects, both toxic and non-toxic, of small molecule drug candidates before they are tested in humans. The Company also anticipates expanding its drug rescue capabilities by introducing LiverSafe 3DTM, a human liver cell-based toxicity and metabolism bioassay system.The Company's immediate goal is leveraging CardioSafe 3DTM to generate and monetize a pipeline of small molecule drug candidates through drug rescue collaborations.The Company’s lead small molecule, AV-101, is in Phase 1 clinical development for treatment of neuropathic pain. -4- Table of Contents In parallel with its drug rescue activities, the Company intends to also advance pilot preclinical development of cell therapy programs focused on heart, liver and cartilage repair, as well as autologous bone marrow transplantation.Each of these pilot preclinical cell therapy programs is based on the propriety differentiation and production capabilities of the Company'sHuman Clinical Trials in a Test TubeTM platform. The Company is in the development stage and since inception it has devoted substantially all its time and efforts to stem cell research and stem-cell based bioassay development, small molecule drug development, raising capital, creating, protecting and patenting intellectual property, and recruiting personnel. 2011 Private Placement On May 11, 2011, and immediately preceding the closing of the Merger, VistaGen sold 2,216,106 Units in a private placement for proceeds of $3,878,197, including $2,369,194 paid in cash, a $500,000 short-term note receivable due on September 6, 2011, cancellation of $840,000 of short-term notes maturing on April 30, 2011, a note cancellation premium of $94,500, and cancellation of $74,503 of accounts payable (“2011 Private Placement”).The Units were sold for $1.75 per Unit and consisted of one share of VistaGen's common stock and a three-year warrant to purchase one-fourth (1/4) of one share of VistaGen common stock at an exercise price of $2.50 per share.Warrants to purchase a total of 554,013 shares of VistaGen common stock were issued to the purchasers of the Units.Concurrently, VistaGen issued to its placement agent three-year warrants to purchase 114,284 shares of its common stock at $2.50 per share, and agreed to pay $200,000 in placement agent fees, $150,000 of which amount was paid on May 11, 2011. Conversion of Convertible Promissory Notes On May 11, 2011, concurrent with the Merger, holders of certain promissory notes issued by VistaGen from 2006 through 2010 converted their notes totaling aggregate principal and interest of $6,174,793 into 3,528,404 Units.These Units were the same as the Units issued in the 2011 Private Placement. Conversion of Preferred Stock On May 11, 2011, concurrent with the Merger, all holders of VistaGen preferred stock converted their 2,884,655 shares of preferred stock into 2,884,655 shares of VistaGen common stock. 2.Basis of Presentation and Going Concern The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States ("U.S. GAAP") for interim financial information and with the instructions to Form 10-Q and Rule8-03 of Regulation S-X. Accordingly, they do not contain all of the information and footnotes required for complete consolidated financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company’s interim financial information. The accompanying condensed consolidated balance sheet at March31, 2011 has been derived from the Company's audited financial statements at that date but does not include all disclosures required by U.S. GAAP. The operating results for the three months ended June 30, 2011 are not necessarily indicative of the operating results to be expected for the Company's fiscal year ending March 31, 2012 or for any other interim period or any other future year. The accompanying unaudited condensed consolidated financial statements and notes to condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements in its report on Form 8-K/A for the fiscal year ended March 31, 2011, as filed with the United States Securities and Exchange Commission (“SEC”) on August 12, 2011. -5- Table of Contents The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. As a development stage company without sustainable revenues, the Company has experienced recurring losses and negative cash flows from operations. From inception through June 30, 2011, the Company has a deficit accumulated during development stage of $44,984,054. The Company expects these conditions to continue for the foreseeable future as it expands its Human Clinical Trials in a Test Tube™ platform and executes its drug rescue and cell therapy business programs. At June 30, 2011, the Company had $942,075 in cash. The Company believes such cash will not enable it to fund its operations through the next twelve months. The Company anticipates that its cash expenditures during the next twelve months will be approximately $6 million and it expects to meet its cash needs and fund its working capital requirements through a combination of private placements of its securities, which may include both debt and equity securities, strategic collaborations and government grant awards. If the Company is unable to obtain sufficient financing, it may be required to reduce, defer, or discontinue certain of its research and development activities or may not be able to continue as a going concern entity. The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 3.Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with U.S.GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.Significant estimates include those relating to revenue recognition, stock-based compensation, and assumptions used to value the put option, note term extension optionand warrant liabilities. Revenue Recognition The Company generates revenue principally from collaborative research and development arrangements, license agreements, and government grants. Revenue arrangements with multiple components are divided into separate units of accounting if certain criteria are met, including whether the delivered component has stand-alone value to the customer. Consideration received is allocated among the separate units of accounting based on their respective selling prices.The selling price for each unit is based on vendor-specific objective evidence, or VSOE, if available, third party evidence if VSOE is not available, or estimated selling price if neither VSOE nor third party evidence is available.The applicable revenue recognition criteria are then applied to each of the units. The Company recognizes revenue when the four basic criteria of revenue recognition are met: (1)a contractual agreement exists; (2)the transfer of technology has been completed or services have been rendered; (3)the fee is fixed or determinable; and (4)collectability is reasonably assured. For each source of revenue, the Company complies with the above revenue recognition criteria in the following manner: • Collaborative arrangements typically consist of non-refundable and/or exclusive technology access fees, cost reimbursements for specific research and development spending, and various milestone and future product royalty payments. If the delivered technology does not have stand-alone value, the amount of revenue allocable to the delivered technology is deferred until it is delivered. Non-refundable upfront fees with stand-alone value that are not dependent on future performance under these agreements are recognized as revenue when received, and are deferred if the Company has continuing performance obligations and has no evidence of the fair value of those obligations. Cost reimbursements for research and development spending are recognized when the related costs are incurred and when collectability is reasonably assured. Payments related to substantive, performance-based milestones are recognized as revenue upon achievement of the milestone event specified in the underlying contracts, which represent the culmination of the earnings process. Amounts received in advance are recorded as deferred revenue until the technology is transferred, costs are incurred, or a milestone is reached. -6- Table of Contents • Technology license agreements typically consist of non-refundable upfront license fees, annual minimum access fees and/or royalty payments. Non-refundable upfront license fees and annual minimum payments received with separable stand-alone values are recognized when the technology is transferred or accessed, provided that the technology transferred or accessed is not dependent on the outcome of the continuing research and development efforts. Otherwise, revenue is recognized over the period of the Company’s continuing involvement. • Government grants, which support the Company’s research efforts in specific projects, generally provide for reimbursement of approved costs as defined in the terms of grant awards. Grant revenue is recognized when associated project costs are incurred. Research and Development Expenses Research and development expenses include internal and external costs. Internal costs include salaries and employment related expenses of scientific personnel and direct project costs. External research and development expenses consist of sponsored stem cell research and development costs, costs associated with clinical and non-clinical development of AV-101, the Company’s lead drug development candidate, and costs related to application and prosecution of patents related to the Company’s stem cell technology and AV-101. All such costs are charged to expense as incurred. Stock-Based Compensation The Company recognizes compensation cost for all stock-based awards to employees in its financial statements based on their grant date fair value. Stock-based compensation expense is recognized over the period during which the employee is required to perform services in exchange for the award, which generally represents the scheduled vesting period. The Company has no awards with market or performance conditions. For equity awards to non-employees, the Company re-measures the fair value of the awards as they vest and the resulting value is recognized as an expense during the period over which the services are performed. The Company recorded non-cash, stock-based compensation costs of $439,744 and $408,075 for the three-month periods ended June 30, 2011 and 2010, respectively.The Company granted options to purchase 800,000 shares of the Company’s common stock at an exercise price of $1.75 per share to its employees and certain scientific and business consultants of the Company, including members of the Company's Board of Directors and Scientific Advisory Board during the three months ended June 30, 2011.No options were granted by the Company during the three months ended June 30, 2010. Comprehensive Loss There are no components of other comprehensive loss other than net loss, and accordingly the Company’s comprehensive loss is equivalent to net loss for the periods presented. Loss per Common Share Basic loss per share of common stock excludes dilution and is computed by dividing the net loss by the weighted-average number of shares of common stock outstanding for the period. Diluted loss per share of common stock reflects the potential dilution that could occur if securities or other contracts to issue shares of common stock were exercised or converted into shares of common stock. For all periods presented, potentially dilutive securities are excluded from the computation in loss periods, as their effect would be antidilutive. -7- Table of Contents Potentially dilutive securities excluded from diluted net loss per common share are as follows: Three months ended June 30, Number of Number of Potentially Potentially Dilutive Shares Dilutive Shares All series of Preferred Stock issued and outstanding - Outstanding options under 2008 and 1999 Stock Incentive Plans and 1998 Scientific Advisory Board Stock Incentive Plan Outstanding warrants to purchase common stock Total Recent Accounting Pronouncements In April 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-17 (“ASU 2010-17”), Revenue Recognition – Milestone Method, which provides new guidance on the use of the milestone method of recognizing revenue for research and development arrangements under which consideration to be received by the vendor is contingent upon the achievement of certain milestones. ASU 2010-17 provides guidance on the criteria that should be met for determining whether the milestone method of revenue recognition is appropriate. A vendor can recognize consideration in its entirety as revenue in the period in which the milestone is achieved only if the milestone meets all criteria to be considered substantive. Additional disclosures describing the consideration arrangement and the entity’s accounting policy for recognition of such milestone payments are also required. The new guidance is effective for fiscal years, and interim periods within such fiscal years, beginning on or after June15, 2010, with early adoption permitted. The guidance may be applied prospectively to milestones achieved during the period of adoption or retrospectively for all prior periods.The adoption of this guidance did not have, and is not expected to have, a material impact on the Company’s consolidated financial position, results of operations, and cash flows. In October 2009, the FASB issued ASU No.2009-13, Multiple-Deliverable Revenue Arrangements (“ASU 2009-13”) (prior authoritative literature: EITF Issue No.08-1, Revenue Arrangements with Multiple Deliverables). ASU 2009-13, amends existing revenue recognition accounting pronouncements that are currently within the scope of ASC605-25, Multiple-Element Arrangements (formerly included within EITF Issue No.00-21, Revenue Arrangements with Multiple Deliverables). ASU 2009-13 provides accounting principles and application guidance on whether multiple deliverables exist, how the arrangement should be separated, and the consideration allocated. This guidance eliminates the requirement to establish the fair value of undelivered products and services and instead provides for separate revenue recognition based upon management’s estimate of the selling price for an undelivered item when there is no other means to determine the fair value of that undelivered item. ASC 605-25 previously required that the fair value of the undelivered item be the price of the item either sold in a separate transaction between unrelated third parties or the price charged for each item when the item is sold separately by the vendor. Under ASC605-25, if the fair value of all of the elements in the arrangement was not determinable, then revenue was deferred until all of the items were delivered or fair value was determined. ASU 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. The adoption of this guidance did not have, and is not expected to have, a material impact on the Company’s consolidated financial position, results of operations, and cash flows. -8- Table of Contents 4.Fair Value Measurements The Company follows the principles of fair value accounting as they relate to its financial assets and financial liabilities. Fair value is defined as the estimated exit price received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date rather than an entry price which represents the purchase price of an asset or liability. Where available, fair value is based on observable market prices or parameters or derived from such prices or parameters. Where observable prices or inputs are not available, valuation models are applied. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on several factors, including the instrument’s complexity. The required fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three broad levels is described as follows: • Level1— Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. The fair value hierarchy gives the highest priority to Level1 inputs. • Level2— Inputs other than Level1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. • Level3— Unobservable inputs (i.e., inputs that reflect the reporting entity’s assumptions that market participants would use in estimating the fair value of an asset or liability) are used when little or no market data is available. The fair value hierarchy gives the lowest priority to Level3 inputs. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Where quoted prices are available in an active market, securities are classified as Level1 of the valuation hierarchy. If quoted market prices are not available for the specific financial instrument, then the Company estimates fair value by using pricing models, quoted prices of financial instruments with similar characteristics or discounted cash flows. In certain cases where there is limited activity or less transparency around inputs to valuation, financial assets or liabilities are classified as Level3 within the valuation hierarchy. The Company does not use derivative instruments for hedging of market risks or for trading or speculative purposes. In conjunction with the issuance of the Platinum notes (see Note5, Convertible Promissory Notes and Other Notes Payable), the Company determined that i)the cash payment option or put option, which provides the lender with the right to require the Company to repay part of the debt at a 25% premium, and ii)the note term extension option, which provides the lender with the right to extend the maturity date one year, are embedded derivatives that should be bifurcated and accounted for separately as liabilities. Also, in conjunction with the Platinum notes, the Company issued warrants to purchase 560,000shares of its common stock. These warrants include certain exercise price adjustment features and, as a result, the Company determined that the warrants are liabilities. These liabilities are recorded at their estimated fair value. The Company determined the fair value of the i)put option and note term extension option using an internal valuation model with Level3 inputs and ii)warrants using a lattice model with Level3 inputs. Inputs used to determine fair value include estimated value of the underlying common stock at the valuation measurement date, the remaining contractual term of the notes, risk-free interest rates, expected volatility of the price of the underlying common stock, and the probability of a qualified financing. Changes in the fair value of these liabilities are recognized as a non-cash charge or income in other income (expense) in the consolidated statements of operations. -9- Table of Contents The fair value hierarchy for liabilities measured at fair value on a recurring basis is as follows: Fair Value Measurements at Reporting Date Using Quoted Prices in Active Significant Markets for Other Significant Total Identical Observable Unobservable Carrying Assets Inputs Inputs Value (Level 1) (Level 2) (Level 3) June 30, 2011: Put option and note term extensionoption liabilities $
